Name: Commission Regulation (EC) No 3050/93 of 4 November 1993 amending Regulation (EEC) No 84/93 as regards the conditions for the recognition of producer groups and the payment of the specific aid in the tobacco sector
 Type: Regulation
 Subject Matter: executive power and public service;  plant product;  economic policy;  agricultural structures and production
 Date Published: nan

 5. 11 . 93 Official Journal of the European Communities No L 273/9 COMMISSION REGULATION (EC) No 3050/93 of 4 November 1993 amending Regulation (EEC) No 84/93 as regards the conditions for the recognition of producer groups and the payment of the specific aid in the tobacco sector groups ; whereas the conditions for the payment and use of such advances should be laid down ; Whereas Article 2 ( 1 ) (e) and Article 2 ( 1 ) (1) of Regulation (EEC) No 84/93 lay down that the articles of association governing the operation of the group must include specific provisions on both marketing of production compliance with common rules on production ; whereas certain producer groups would be required to amend their present articles of association to bring them into line with Article 2 ( 1 ) (e) and Article 2 ( 1 ) (1) of Regulation (EEC) No 84/93 in order to be eligible for the specific aid provided for in that Regulation ; whereas such a amend ­ ment of internal rules involves lengthy administrative procedures that are difficult to undertake within the time limits provided for ; whereas it should therefore be agreed, on a temporary basis and for the 1993 harvest alone, that observance of the conditions laid down in Article 2 ( 1 ) (e) and Article 2 ( 1 ) (1) may be evidenced by special docu ­ ments approved by the competent authority in the Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 12(3) and 27 thereof, Whereas, to adhere to the spirit of Article 12 of Regula ­ tion (EEC) No 2075/92, and to encourage in particular the concentration of supply and its adjustment to the market's qualitative requirements, it can be agreed that where a producer group consists wholly or partly of members which are themselves producer groups the total number of producers who belong directly or indirectly to the composite group is the important factor ; whereas the conditions for recognizing producer groups laid down by Commission Regulation (EEC) No 84/93 of 19 January 1993 on the specific aid to be granted to producer groups in the raw tobacco sector (2) should accordingly be partly redefined ; Whereas Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (3), as last amended by Regulation (EEC) No 746/93 (4), lays down that recognition of a producer group is subject to the inclusion in its articles of associa ­ tion of specific provisions to ensure that group members wishing to withdraw their membership may do so ; whereas those internal rules differ from those laid down for the recognition of producer groups pursuant to Regu ­ lation (EEC) No 84/93 ; whereas provision should there ­ fore be made so that the groups recognized pursuant to Regulation (EEC) No 1360/78 are not required to amend their statutes so as to be eligible for the specific aid provided for by Regulation (EEC) No 84/93 ; Whereas, in accordance with Article 3 of Regulation (EEC) No 84/93, the Member States are required to send the Commission for its approval the drafts granting groups recognition ; whereas, in the light of experience, the procedure should be simplified so that groups can be recognized more speedily ; Whereas, with a view to the effective use of the specific aid provided for in Regulation (EEC) No 2075/92, provi ­ sion should be made for paying advances to producer HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 84/93 is hereby amended as follows : 1 . Article 1 (2) is replaced by the following : '2. Where a producer group consists wholly or partly of members who are themselves producer groups, each of those groups must meet the conditions laid down in this Regulation, with the exception of those laid down in Article 2 ( 1 ) (f).' 2. The following paragraph is added after the second indent of Article 2 ( 1 ) (g) : 'However, where the group receives the aid provided for in Title III of Council Regulation (EEC) No 1360/78 (*), the provisions laid down in Article 6 ( 1 ) (d) of that Regulation shall apply.(') OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No L 12, 20. 1 . 1993, p. 5. (3) OJ No L 166, 23 . 6 . 1978 , p. 1 . (4) OJ No L 77, 31 . 3 . 1993, p. 14. 0 OJ No L 166, 23. 6 . 1978, p. 1 .' No L 273/10 Official Journal of the European Communities 5. 11 . 93 3 . The security shall be released upon presentation of the evidence relating to the specific aid, as referrec to in Article 8 ( 1 ) of this Regulation. 4. The provisions of Commission Regulation (EEC No 2220/85 (*) shall apply, except where otherwise provided for in this Regulation. 0 OJ No L 205, 3 . 8 . 1985, p. 5.' 3 . The second indent of Article 3 (2) is replaced by the following : '  shall forward the draft decisions on recognition to the Commission. If the Commission does not object within two months from the date the draft is received, recognition shall take effect.' 4. The introducton wording of Article 8 ( 1 ) is replaced by the following : * 1 . Without prejudice to Article 8a, the specific aid shall be paid to the producer group, at its request, in one instalment by the Member State in which the group is established, on the basis of the following 5. The following Article 8a is inserted : 'Article 8a 1 . At its request, the Member State shall pay the group an advance on the specific aid. The size of the advance shall be established on the basis of the quan ­ tity of tobacco which the group has supplied to the processor at the time or presentation of the application and for which an amount equal to the premium has been paid in accordance with Article 10 of Regulation (EEC) No 3478/92. The Member State shall lay down the additional conditions for payment of the advance. Within six weeks from the date on which the advance is received, the group shall be required to allocate at least 75 % of the advance to its members as an advance on the income supplement provided for in the first indent of Article 7 ( 1 ). Where this time limit is not observed, the amount of the advance still outstan ­ ding shall be subject to the payment of interest, at a rate to be fixed by the Member State. This interest shall be credited to the European Agricultural Guidance and Guarantee Fund (EAGGF). 2. Payment of the advance on the specific aid shall be subject to the lodging of a security which shall be at least equal to the advance, plus 15%. 6. Article 9 is replaced by the following : 'Article 9 For the 1993 harvest, Member States may also pay the specific aid to producer groups :  which do not have the minimum number of members laid down in Article 2 ( 1 ) (f), and  whose articles of association do not contain the provisions referred to in Article 2 ( 1 ) (e), (g) and (1). However, payment of the specific aid shall be subject to the following conditions :  the producer groups must have been recognized by the Member State before 1 July 1992 and have produced tobacco during the 1992 harvest as part of the activities for which recognition was granted,  where the articles of association do not contain the provisions referred to in Article 2 (1 ) (e) and (1), the groups shall provide proof : (a) that they have placed their entire production for marketing on the market in accordance with Article 2(2), and (b) that the group members comply with common rules on production and marketing.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1993 . For the Commission Rene STEICHEN Member of the Commission